               Case 3:20-cv-05026-JCC Document 35 Filed 12/02/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    REGENCY APARTMENTS VANCOUVER                        CASE NO. C20-5026-JCC
      LLC,
10
                                                          MINUTE ORDER
11                           Plaintiff,
              v.
12
      THE SHERWIN-WILLIAMS COMPANY,
13
                             Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion to continue certain
18
     discovery deadlines (Dkt. No. 34). Having considered the motion and the relevant record and
19
     finding good cause, the Court GRANTS the motion.
20
            The parties request that the Court continue Plaintiff’s expert disclosure deadline until
21
     January 3, 2021, Defendants’ expert disclosure deadline until February 1, 2021, the rebuttal
22
     expert disclosure deadline until March 1, 2021, and the discovery deadline until April 1, 2021.
23
     (See Dkt. No. 34 at 2.) Finding good cause, the Court GRANTS those requests. However, the
24
     parties’ stipulation does not address the dispositive motions deadline, which is currently
25
     scheduled for March 3, 2021, several weeks before the parties’ proposed discovery deadline.
26


     MINUTE ORDER
     C20-5026-JCC
     PAGE - 1
               Case 3:20-cv-05026-JCC Document 35 Filed 12/02/20 Page 2 of 2




 1   (See Dkt. No. 14 at 1.) Although the parties “are not requesting to change the trial date,” (Dkt.

 2   No. 34 at 3), the Court is inclined to continue the trial sua sponte if the parties intend to move to

 3   extend the dispositive motions deadline, so that the Court can address any pending dispositive

 4   motions sufficiently in advance of trial.

 5          Accordingly, the Court ORDERS as follows:

 6              1. The parties are DIRECTED to meet and confer about the remainder of the case

 7                  schedule, including the dispositive motions deadline and the trial date, and to

 8                  submit a joint motion outlining their position within 14 days of the date of this
 9                  order. If the parties cannot agree, they may include their positions in separate
10                  paragraphs and the Court will resolve the dispute(s).
11              2. Plaintiff’s expert disclosure deadline is CONTINUED until January 3, 2021.
12              3. Defendants’ expert disclosure deadline is CONTINUED until February 1, 2021.
13              4. The rebuttal expert disclosure deadline is CONTINUED until March 1, 2021.
14              5. The discovery deadline is CONTINUED until April 1, 2021.
15

16          DATED this 2nd day of December 2020.
17                                                            William M. McCool
                                                              Clerk of Court
18
                                                              s/Paula McNabb
19
                                                              Deputy Clerk
20

21

22

23

24

25

26


     MINUTE ORDER
     C20-5026-JCC
     PAGE - 2
